FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                             May 31, 2022

                                      No. 04-22-00082-CV

           IN THE INTEREST OF I.M.D., I.M.D., I.M.D., AND M.V.D., Children,

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CI18096
                           Honorable Tina Torres, Judge Presiding


                                         ORDER

Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

        On May 23, 2022, appellant filed her brief. Appellant’s brief violates Texas Rule of
Appellate Procedure 9.9 in that pages 2 and 10 of the brief include sensitive data, specifically the
birth date and name of a person who was a minor when the underlying suit was filed, and such
data has not been redacted. See TEX. R. APP. P. 9.9. Appellant’s brief also violates Texas Rule of
Appellate Procedure 38.1(k) because the brief does not include an appendix that contains a copy
of the trial court’s judgment or other appealable order from which relief is sought. TEX. R. APP.
P. 38.1(k)(1)(A).

       We therefore ORDER that appellant’s brief is STRICKEN. We further ORDER
appellant to file an amended appellant’s brief in compliance with Texas Rules of Appellate
Procedure 9.9 and 38.1 by June 10, 2022.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court